Title: To George Washington from Joseph Barrell, 3 July 1779
From: Barrell, Joseph
To: Washington, George


        
          Honble Sir
          Boston 3d July 1779
        
        I have at last the pleasure to forward to your Excellency the Certificate for the prisoners taken by the Vengeance, it is under cover of the Honble Mr Adams, as the Captain having a desire to release a friend of his, insisted on its being forwarded to him, but the owners having none in captivity of their particular friends, have given me power to make use of the remaining prisoners as I please—I am happy in sending it by my Brother Colo. Sam: Webb, whose exchange with your approbation, I depend will be effected at all events, and the surplussage (as Colo. Webb informs me there is some Officers he wishes to shew a preference in exchanging) it will be intirely agreeable to me, that he and his friends, may reap the whole advantage, being fully assured that he will name none but what will be heartily approved of by Your Excellency. I am with the greatest Respect Your Excellency’s Most humble Servt
        
          Jos. Barrell
        
      